In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-00-00193-CR
______________________________


PAUL ALLEN SCHUMACHER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 336th Judicial District Court
Fannin County, Texas
Trial Court No. 19670





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Paul Allen Schumacher appeals from his conviction on his guilty plea for the offense
of burglary of a habitation.  No plea agreement was in place.  In the same proceeding, he
also pled guilty to three other charges of burglary of a habitation and to one charge of
escape.  The jury assessed punishment at fifty years' imprisonment.
	Michael Skotnik was appointed as counsel on appeal and filed a brief on April 5,
2001, under the mandates of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Ex parte Senna, 606 S.W.2d 329, 330 (Tex. Crim. App. 1980), and has
accordingly also filed a motion to withdraw.  Counsel sent Schumacher a copy of the brief
and advised Schumacher by letter he believes there are no arguable contentions of error. 
He also informed Schumacher of his right to review the record and to file a brief pro se. 
	Schumacher filed a brief pro se on July 16, 2001, and then filed a supplement to
that brief on August 15, 2001.  His briefs raise the same issues in each appeal.
	We have reviewed both briefs and all the arguments raised therein in our opinion
issued this date in Paul Allen Schumacher v. State, cause number 06-00-00192-CR. 

	For the reasons stated in that opinion, we affirm the judgment.

							Donald R. Ross
							Justice

Date Submitted:	December 7, 2001
Date Decided:	December 10, 2001

Do Not Publish

t: small-caps">MEMORANDUM OPINION

            Alvin Dewayne Strong appeals from his conviction for theft of two grinders and a generator
owned by Chad Bewley.  Five indictments were tried together.  Strong pled guilty to the charges
pursuant to a negotiated plea agreement and was placed on five years' community supervision.  The
trial court revoked Strong's community supervision and sentenced Strong to two years'
imprisonment.  The cases have been appealed separately.
            Because the briefs and arguments raised therein are identical in all five appeals, for the
reasons stated in Alvin Dewayne Strong v. The State of Texas, cause number 06-05-00261-CR, we
likewise resolve the issues in this appeal in favor of the State.
            We affirm the judgment of the trial court.



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          April 10, 2006
Date Decided:             June 6, 2006

Do Not Publish